       Case: 3:17-cv-00711-wmc Document #: 31 Filed: 08/24/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

TIMOTHY GIBSON,

                             Plaintiff,                          OPINION AND ORDER
       v.
                                                                       17-cv-711-wmc
DENISE BONNETT,

                             Defendant.


       Pro se plaintiff Timothy Gibson is proceeding in this lawsuit on constitutional claims

against defendant Denise Bonnett, for her handling of his prescription medication when

he was incarcerated at Fox Lake Correctional Institution (“FLCI”) in 2017. Pursuant to

28 U.S.C. § 1406(a) and Federal Rule of Civil Procedure 12(b)(3), defendant filed a

motion to dismiss for improper venue or, in the alternative, to transfer venue to the Eastern

District of Wisconsin. (Dkt. #28.) Gibson does not oppose the motion. Since venue in

this district court is improper, the court will grant defendant’s motion and transfer this

case to the Eastern District of Wisconsin.



                                          OPINION

       Venue is proper where defendants to a lawsuit reside or where the events giving rise

to the claim took place. 28 U.S.C. § 1391(b). “The district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a).

       Defendant does not reside in the Western District of Wisconsin, nor did she reside
       Case: 3:17-cv-00711-wmc Document #: 31 Filed: 08/24/20 Page 2 of 2



in this district at the time plaintiff filed his complaint. (Salinas Decl. (dkt. #29) ¶¶ 4-5.)

Rather, she resides in Fond du Lac, Wisconsin, which is located in the Eastern District of

Wisconsin. Moreover, the events giving rise to Gibson’s claim in this lawsuit occurred at

FLCI, which is located in Fox Lake, Wisconsin. Fox Lake, Wisconsin is located in Dodge

County, and that county is in the Eastern District of Wisconsin. 28 U.S.C. § 130(a).

       Finding venue improper in the Western District of Wisconsin, the court further

concludes that transfer, rather than dismissal, serves the interest of justice. Therefore,

the court will grant defendant’s motion and transfer this case to the Eastern District of

Wisconsin.



                                           ORDER

       IT IS ORDERED that:

       1. Defendant’s motion to dismiss or transfer venue (dkt. #28) is GRANTED.

       2. This case is TRANSFERRED to the Eastern District of Wisconsin.

       Entered this 24th day of August, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              2
